BROOKE, J.
(after stating the facts). The record in this case shows that complainant made two separate and distinct contracts, one with each of the defendants. They were different in date, different in the number of acres to be sold, and perhaps different *277as to the commission to be paid. The primary question involved, therefore, is not which of the defendants is entitled to a specific “fund” (the commission), but whether defendant Stiles can be enjoined from prosecuting a suit at law upon his individual contract, claiming to have performed the same.
To entitle a complainant to file a bill of interpleader the following essential facts must appear: (1) The same thing, debt, or duty must be claimed by both or all the parties against whom the relief is demanded; (2) all adverse claims or titles must be dependent or ■derived from a common source; (3) the complainant must not have nor claim any interest in the subject-matter; (4) complainant must have incurred no independent liability to either of the claimants. 1 Pomeroy’s Equitable Remedies, § 43 et seq.; 23 Cyc. pp. 7, 11, and cases cited in notes.
We are of opinion that complainant has not in her bill averred, or by her proofs established, facts sufficient to entitle her to the remedy sought. The defendants are not claiming the same “thing, debt, or duty.” Defendant Stiles is claiming compensation for services alleged to have been performed under his individual contract, and Abbott is demanding compensation under a separate contract, the terms of which were unknown to Stiles and with which Stiles had nothing to do. The conflicting claims of the two defendants are obviously not dependent upon each other, or derived from a common source. The claim of each is based upon his own contract and is wholly independent of that of his codefendant. Complainant has, or may have, incurred an independent liability to both defendants. She testifies that she made a contract with each, and if each has fulfilled the terms thereof, each is entitled to a right of action thereunder. The principle involved has been discussed in several Michigan cases. Michigan & Ohio Plaster Co. *278v. White, 44 Mich. 25 (5 N. W. 1086); Moore v. Barnheisel, 45 Mich. 500 (8 N. W. 531); Wallace v. Sortor, 52 Mich. 159 (17 N. W. 794); Vogle v. Insurance Co., 147 Mich. 333 (110 N. W. 1067); Detroit Trust Co. v. Hunrath, 168 Mich. 180 (131 N. W. 147).
The decree is reversed, and the bill of complaint dismissed, with costs of both courts.
Steere, C. J., and Moore, McAlvay, Kuhn, Stone, Ostrander, and Bird,. JJ., concurred.